Case 1:19-cv-00111-SPW-TJC Document 44 Filed 07/28/20 Page 1of1

 

IN THE UNITED STATES DISTRICT COURT

JUL 2 8 2020
FOR THE DISTRICT OF MONTANA 7 5 scour
BILLINGS DIVISION Oe ne Of Moniana,
Billings
BRANDON DIXON, Individually and
on Behalf of Similarly Situated CV 19-111-BLG-SPW-TJC
Persons,
Plaintiffs, ORDER
VS.
MOUNTAIN VIEW PIZZA

COMPANY D/B/A PAPA JOHN’S
PIZZA, RICK MOHLER, and
ALLISON MOHLER,

 

Defendants.

 

Upon the Joint Stipulation of Dismissal with Prejudice (Doc. 43) between
the parties hereto, by and between their counsel of record,

IT IS HEREBY ORDERED that the above-entitled cause is DISMISSED
with prejudice, with each party to bear their own costs and attorney’s fees.

DATED this 7S" day of July, 2020.

Aocwae 2 delta

Susan P. Watters
U.S. DISTRICT JUDGE
